NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 20, 2019*
                                Decided March 21, 2019

                                         Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

No. 17-3645

JOHN G. CURRY,                                 Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 17 C 3659
MARK LOPEZ, et al.,
    Defendants-Appellees.                      Rebecca R. Pallmeyer,
                                               Judge.



                                       ORDER

       John Curry became involved in state-court litigation in 2005 when his wife filed
for divorce. He brought this suit in federal court in 2017, essentially alleging a
conspiracy among his (now) ex-wife, her attorney, and two state-court judges who
decided that he must pay his ex-wife an amount of child support that Curry considers
unlawful and wants invalidated. The district court granted the defendants’ motions to

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-3645                                                                          Page 2

dismiss. It concluded that Curry’s claims against the judges were barred under the
Rooker-Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fidelity Trust Co., 263 U.S. 413 (1923), and by absolute judicial immunity, and his
claims against the other defendants also lacked subject-matter jurisdiction. We affirm
because the district court correctly ruled that it lacked jurisdiction.

        Curry’s claims do not fall within federal subject-matter jurisdiction. To the extent
that Curry’s claims seek to overturn a final judgment of the state court that he must pay
child support, Rooker-Feldman blocks this suit. An attack “by state-court losers
complaining of injuries caused by state-court judgments rendered before the district
court proceedings commenced and inviting district court review and rejection of those
judgments” is barred by Rooker-Feldman. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). Even if Curry seeks to overturn only interlocutory orders of the
state court, he gets no further. We recently ruled in Kowalski v. Boliker, 893 F.3d 987, 995
(7th Cir. 2018), that the Rooker-Feldman doctrine does not itself block federal-court
review of interlocutory orders. Nevertheless, quite apart from Rooker-Feldman,
“[n]othing in the Supreme Court’s decisions suggests that state-court decisions too
provisional to deserve review within the state’s own system can be reviewed by federal
district and appellate courts.” Harold v. Steel, 773 F.3d 884, 886 (7th Cir. 2014).

                                                                                AFFIRMED